 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DRAKE FELDE,                                   Case No. 1:19-cv-00339-JDP
12                 Plaintiff,                        ORDER DENYING PLAINTIFF’S MOTIONS
                                                     FOR APPOINTMENT OF COUNSEL
13           v.
                                                     ECF Nos. 13, 16
14    D. WILKINS, et al.,
15                 Defendants.
16

17

18          Plaintiff Drake Felde, a state prisoner without counsel, brings this action under 42 U.S.C.
19   § 1983. Plaintiff has filed two motions requesting appointment of counsel. ECF Nos. 13, 16. He
20   submits that he has autism and ADHD, has limited access to the law library, and has not been
21   able to successfully obtain an attorney. Id.
22          Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand
23   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en
24   banc, 154 F.3d 952 (9th Cir. 1998), and the court lacks the authority to require an attorney to
25   represent plaintiff, see Mallard v. U.S. District Court for the Southern District of Iowa, 490 U.S.
26   296, 298 (1989). We may request the voluntary assistance of counsel. See 28 U.S.C.
27   § 1915(e)(1); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the
28


                                                      1
 1   court will seek volunteer counsel only in exceptional circumstances. In determining whether such

 2   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

 3   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 4   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 5   We cannot conclude that exceptional circumstances requiring the appointment of counsel are

 6   present here. The issues raised by the complaint are not unusually complicated and, at this stage

 7   of the proceedings, plaintiff has not demonstrated a likelihood of success on the merits.

 8            The court may revisit this issue at a later stage of the proceedings if the interests of justice

 9   so require. If plaintiff later renews his request for counsel, he should provide a detailed

10   explanation of the circumstances that he believes justify appointment of counsel. Accordingly,

11   plaintiff’s motions for the appointment of counsel, ECF Nos. 13, 16, are denied without prejudice.

12
     IT IS SO ORDERED.
13

14
     Dated:      March 30, 2020
15                                                         UNITED STATES MAGISTRATE JUDGE
16

17   No. 204.
18

19

20
21

22

23

24

25

26
27

28
                                                          2
